Citation Nr: 1139595	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  05-28 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of death of the Veteran.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 15, 1964, to August 2, 1968, and from August 3, 1968, until October 21, 1969.  
He died on March [redacted], 2004.  The appellant is the Veteran's surviving spouse.

An administrative decision dated January 1998 indicates that the Veteran's character of discharge for his second period of service was under dishonorable conditions, as he was absent without leave from February 8, 1969, to February 16, 1969 and from February 20, 1969, to June 18, 1969; thus, he cannot be entitled to VA benefits in connection with this time period.  

In August 2011, the appellant testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran's death certificate indicates that he died on March [redacted], 2004 of chronic hepatitis.  He was not service-connected for any disability at the time of his death.

Upon review of the record, the Board finds that further development is required before the claim may be finally adjudicated, for the reasons set forth below.

The appellant contended at the August 2011 Board hearing that the Veteran's cause of death was related to service in Vietnam or to his in-service treatment for hepatitis.  The Board notes in this regard that service treatment records indicate he was hospitalized for viral hepatitis from January 1965 to March 1965 at the Jacksonville Naval hospital.  There has been no VA examination to ascertain if his in-service hepatitis is related to his cause of death.  Thus, the Board finds that additional records and a medical opinion should be obtained on remand to determine whether the Veteran's death is related service-connected conditions.  38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran's service personnel records indicate that he was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal during his first period of active duty.  His service personnel records also indicate that his duty assignment was with Attack Squadron Fifteen from November 1965 to April 1968.  Additional service personnel records indicate that the Veteran was awarded the Vietnam Service Medal for his service while attached to Attack Squadron Fifteen embarked on the USS Intrepid from April 1966 to November 1966.  These records further indicate that the Veteran had emergency leave in October 1967.  

The appellant contends that the Veteran had stepped foot in Vietnam en route to New Orleans, Louisiana, while on emergency leave after the death of his half-brother.  

Thus, it's unclear from the record if the Veteran was merely off the coast of Vietnam or actually set foot in Vietnam during active service.  The RO/AMC should obtain relevant evidence to ascertain such, including but not limited to unit histories.

The Board additionally notes that the discharge summary from the Veteran's 1965 hospitalization has been retrieved from the National Personnel Records Center (NPRC) and associated with the claims file.  However, records from the actual hospitalization should be requested from Jacksonville on remand.

Also, the Veteran's terminal records have not been associated with the claims file.  The  death certificate indicates that he was at the Canon Hospice at the time of his death.  Such records should be requested on remand.

The RO associated certain VA treatment records, namely a list of appointments, with the claims file in January 2005.  However, treatment notes for such appointments were not associated.  Thus, the Board finds that additional VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Further requiring development, an August 2002 Social Security inquiry indicates that the Veteran was receiving Social Security disability payments prior to his death.  The Court has long held that the duty to assist includes requesting information and records from the Social Security Administration which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the Veteran's records determining his lack of entitlement to Social Security benefits must be requested.

Additionally, during the pendency of this appeal the Court issued a decision in the appeal of Hupp v. Nicholson, 21 Vet. App. 342 (2007) that, in general, 38 U.S.C.A. § 5103(a) notice for a dependency and indemnity compensation (DIC) case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the Board notes that notice of the type of information and evidence necessary to establish an evaluation and effective date for the benefits on appeal has not been provided in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, corrective notice can be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her representative a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that provides (1) a statement of the conditions for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected in accordance with Hupp, supra.  Additionally, send the appellant and her representative a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation of the information and evidence needed to establish a disability rating and an effective date for the disability on appeal, as outlined by the Court in Dingess/Hartman.

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for disability benefits, including the medical records relied upon concerning that claim.  Any negative search must be noted in the claims file and communicated to the appellant.  If it appears that additional attempts to obtain such records would be futile, then a memorandum of unavailability should be drafted and added to the claims folder. 

3.  Obtain and associate with the claims file relevant VA treatment records not already associated therewith.

4.  Obtain the Veteran's terminal records from the Canon Hospice.  Any negative search request should be noted in the record and communicated to the appellant.

5.  Ascertain, through official sources, whether the Veteran ever stepped foot in the Republic of Vietnam during his active military service.

6.  Request the Veteran's inpatient records dating from January 1965 to March 1965 from the Jacksonville Naval hospital.  Any negative search request should be noted in the record and communicated to the appellant.

7.  After the above has been completed to the extent possible, but whether records are obtained or not, arrange for review of the Veteran's claims folder by a VA physician, to determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's in-service treatment for hepatitis or any other activity or incident of active service contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of the Veteran's death.  Moreover, if the record establishes that the Veteran had in-country service in Vietnam, then the examiner is advised that exposure to herbicides is presumed.  Thus, should in-country service be shown, the examiner should also consider whether the terminal hepatitis was due to herbicide exposure.  The examiner must review the entire claims file, and should provide a complete rationale for any opinions expressed.

8.  Thereafter, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


